Citation Nr: 0905201	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-08 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran had periods of active duty between October 1942 
and March 1967.  He died in January 1986 and the appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2004, the Board denied the appeal for entitlement 
to service connection for the cause of the Veteran's death.  
After the appellant's Motion for Reconsideration was denied 
in May 2005, she appealed the November 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2007 memorandum decision, the Court reversed the 
Board's decision, and remanded the case to the Board for 
action consistent with its decision.  Pursuant to the Court's 
remand, the Board remanded the case to the originating agency 
for further evidentiary development in October 2007.  The 
case has again been returned to the Board for further 
appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 1986 as the result of 
cardiopulmonary arrest due to metastatic renal cancer.  

2.  The Veteran's metastatic renal cancer originated during a 
period of active duty.


CONCLUSIONS OF LAW

1.  Metastatic renal cancer was incurred in active duty.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Service connection for the cause of the Veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Given the 
Board's fully favorable disposition of the matter on appeal, 
no further notification or assistance in developing the facts 
pertinent to this limited matter is required at this time.  
Indeed, any such action would result only in delay.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a Veteran if the Veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2008).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).


The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2008); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

Analysis

The death certificate indicates that the immediate cause of 
the Veteran's death in January 1986 was cardiopulmonary 
arrest due to metastatic renal cancer.  At the time of the 
Veteran's death, he was service-connected for arthritic 
changes of L4 and L5 with lumbosacral strain.  

The appellant does not contend that the Veteran's death was 
caused by his service-connected back disability.  Nor does 
she claim that his primary cause of death, cardiopulmonary 
arrest was related to his active military service.  Rather, 
the appellant contends that the Veteran developed his non-
service connected renal cancer as a result of exposure to 
Agent Orange while serving on active duty in Vietnam, and 
that the development of the disease actually began while the 
Veteran was still serving on active duty.  See April 2003 VA 
Form 9 and January 2005 Motion for Reconsideration.  Her 
essential argument is that renal carcinoma is slow in growth 
and, as such, this type of cancer could have begun during the 
Veteran's period of active service because it was initially 
diagnosed approximately seven years after his discharge from 
service.  See internet article "Cerebral Metastases of Renal 
Carcinoma Mimicking Venous Hemorrhagic Infarction" submitted 
in October 2004.

The Board notes that the Veteran served in the United States 
Navy, and that his DD Form 214 for his period of active duty 
ending in March 1967 lists the Vietnam Service Medal and 
Vietnam Campaign Medal, as well as the Navy Unit 
Commendation.  In addition, the appellant has provided a copy 
of a January 1967 citation for the Navy Unit Commendation 
Ribbon awarded to all personnel attached to and serving with 
the U.S. Naval Support Activity, DaNang, during the period 
October 15, 1965 to August 15, 1966.  Because the record 
contains a favorable medical opinion upon which direct 
service connection for the Veteran's fatal renal cancer may 
be granted, as discussed below, the Board need not address 
whether the Veteran meets the criteria for presumption of 
exposure to herbicides contained in 38 U.S.C.A. § 1116.  The 
Board does note, however, that renal cancer is not among the 
diseases associated with exposure to certain herbicide agents 
at 38 C.F.R. § 3.309(e).

Concerning whether service connection is warranted on a 
direct basis for renal cancer, the Board notes that the 
Veteran's service treatment records are negative for any 
evidence of complaints or treatment for a kidney disorder 
during service.  As noted above, the Veteran was discharged 
from service in March 1967.  The post-service medical 
evidence of record shows that the Veteran began having 
numbness of the face and other stroke-like symptoms in 1973.  
He was found to have a brain tumor resulting from a primary 
renal tumor.  The tumors were removed in 1973.  See 
Outpatient treatment records from VA Medical Center in 
Gainesville, Florida and September 1974 VA examination 
report.  The Veteran was diagnosed with a hypernephroma of 
the left kidney.  See treatment records from W.F.H., MD.  In 
addition, during a September 1974 VA examination, the Veteran 
was diagnosed with a recurrence of hypernephroma, metastatic 
to the left parietal area.

In January 2008, a VA physician noted that renal cell 
carcinoma is known to be notoriously slow growing with 
metastases to many sites in the body, possible even years 
after discovery of the primary tumor in the kidney or before 
discovery of the tumor in the kidney, but he stated that he 
was unable to provide an opinion as to the onset of the 
Veteran's renal cell carcinoma without resort to mere 
speculation.

In July 2008, a VHA physician opined that the Veteran's renal 
cell carcinoma "most likely" began during the Veteran's 
active military service.  In rendering this opinion he noted 
that based on tumor doubling rates, which range from 505-603 
days, the Veteran's 9cm tumor would have been 3.5cm in 1968, 
which given the Veteran's young age at that time, would have 
been removed, and 2.5cm in 1966, which again given the 
Veteran's age, would have most likely been removed.  The 
physician also noted that the Veteran had a symptomatic 
lesion which is expected to take longer to develop.  He also 
noted that the Veteran lived for a significant amount of time 
after his 1973 surgery and that "[h]is relatively long 
course would imply even slower tumor growth and longer 
doubling time, pushing his disease back earlier into the 
1960's."  The Board also notes that there is no 
contradictory medical opinion of record.  

The Veteran had discontinuous active duty between 1942 and 
March 1967, but he did have continuous active duty beginning 
in the 1950s and ending in March 1967.  Based on July 2008 
medical opinion and the other evidence of record, the Board 
finds that the Veteran developed renal cancer in service and, 
as renal cancer has been determined to be a contributory 
cause of the Veteran's death, service connection for the 
cause of the Veteran's death is in order.  The claim is 
granted in full.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


